DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art Inspur (CN106097083 and attached hereto) in view of Grenader (US 2017/0064027). 
With respect to claims 1, 8 and 15, Inspur discloses a computer-implemented method, a system for tax balancing, the system comprising: a bus system, a storage device connected to the bus system, wherein the storage device stores program instructions and a number of processors connected to the bus system, wherein the number of processors execute the program instructions for tax balancing, and computer program product for tax balancing, and a non-volatile computer 
receiving, by a number of processors, tax balancing requests from a number of clients (abstract);
distributing, by a number of processors, each client tax balancing request among a number of nodes comprising a cluster, wherein nodes are added to the cluster according to processing needs of a client tax balancing request (abstract); 
creating, by a number of processors, a number of actors within each node for each employee of a client, wherein each actor performs a specified computational task related to tax balancing for the employee (abstract), and 
aggregating, by a number of processors, employee tax balancing calculations for each client (abstract); and 
outputting, by a number of processors, tax balancing filing and payment data for each client to a database (abstract).
Inspur discloses all of the limitations above but does not explicitly disclose the feature 
wherein actors are added to a node according to processing needs of a client tax balancing request, and wherein processing load is balanced within the cluster by redistributing actors from nodes in the cluster with the highest processing loads to nodes in the cluster with the lowest processing loads.
However, Grenader teaches the feature wherein actors are added to a node according to processing needs of a client tax balancing request, and wherein processing load is balanced 
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Inspur to include the feature wherein actors are added to a node according to processing needs of a client tax balancing request, and wherein processing load is balanced within the cluster by redistributing actors from nodes in the cluster with the highest processing loads to nodes in the cluster with the lowest processing loads as taught by Grenadar in order to manage the tax balancing request.
With respect to claims 2, 9 and 16 Inspur further discloses the feature, further comprising throttling the tax balance requests from the clients in a queue (abstract).
With respect to claims 3, 10 and 17 Grenader further discloses the feature, wherein the tax balancing requests are received by a Kafka messaging system (paragraphs [0055] – [0057]).
With respect to claims 4, 11 and 18 Grenader further discloses the feature, wherein the nodes are Java virtual machines (JVMs) (paragraphs [0055] – [0057]).
With respect to claims 5, 12 and 19 Inspur further discloses the feature, wherein the cluster is an Akka cluster (abstract).
With respect to claims 6, 13 and 20 Inspur further discloses the feature, wherein computational tasks performed by the actors comprise: tax code validation; gathering tax items from tax forms; calculations of amounts; comparison of actual taxes owed with estimated taxes for designated time periods; or storing data in a database for further processing (abstract).
With respect to claims 7, 14 and 21 Inspur further discloses the feature, wherein a number of actors are organized hierarchically for each client (abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.